Citation Nr: 1039971	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-41 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Air Force from 
December 1966 to September 1970, with service in the Republic of 
Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Montgomery, Alabama.  The Board would note that when the claim 
was originally appealed, the issues on appeal included the 
following:

1. Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bilateral 
cataracts, to include as due to exposure to Agent Orange.

3. Entitlement to service connection for rectal and colon 
polyps, to include as due to exposure to Agent Orange.

4. Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to exposure to 
Agent Orange.

5. Entitlement to service connection for burning of the 
feet, legs, and hips, to include as due to exposure to 
Agent Orange.

6. Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

      7. Entitlement to service connection for hearing loss.

      8. Entitlement to service connection for tinnitus.

In August 2008, the Veteran presented testimony before the 
undersigned.  A transcript of that hearing was produced and 
included in the claims folder for review.

After the hearing and upon reviewing the Veteran's claims folder, 
the Board issued a Decision/Remand in November 2008.  The Board 
determined that the Veteran had withdrawn his appeal with respect 
to the issues of entitlement to service connection for PTSD, 
bilateral cataracts; colon and rectal polyps; gastroesophageal 
reflux disease; burning of the feet, legs, and hips; and 
hypertension, all to include as due to exposure to Agent Orange, 
and as such, the appeal on those issues was dismissed. With 
respect to the remaining issues involving entitlement to service 
connection for tinnitus and bilateral hearing loss, the Board 
determined that additional development, to include the obtaining 
of an audiological assessment of the Veteran's purported tinnitus 
and hearing loss disability, was necessary and as such, those 
issues were remanded to the Appeals Management Center (AMC) for 
action.

The record reflects that the Veteran underwent a VA audiological 
examination that produced an opinion that said that the Veteran's 
tinnitus was service-related.  This information was forwarded to 
the AMC which, in turn, granted service connection for this 
condition.  This is considered a full grant of benefits and thus 
this issue is no longer before the Board.  

In October 2009, the Board remanded the Veteran's claim.  The AMC 
continued the previous denial of the claim in an April 2010 
supplemental statement of the case (SSOC).  Accordingly, the 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The competent and credible evidence does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed bilateral hearing loss disability and his military 
service.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a service connection for a 
bilateral hearing loss disability.  In the interest of clarity, 
the Board will discuss certain preliminary matters.  The issue on 
appeal will then be analyzed and a decision rendered.

Stegall concerns

In November 2008 and October 2009, the Board remanded this claim 
and ordered the agency of original jurisdiction (AOJ) or the AMC 
to obtain all pertinent VA treatment records and associate them 
with the Veteran's claims folder as well as schedule the Veteran 
for a VA audiological examination.  The Veteran's claim was then 
to be readjudicated.  

Pursuant to the Board's remand instructions, treatment records 
from the Tuskegee, Alabama VA Medical Center were obtained and 
associated with the Veteran's claims folder.  Additionally, the 
Veteran underwent VA audiological examinations in June 2009 and 
November 2009, reports of which have been associated with his 
claims folder.  The Veteran's claim was subsequently 
readjudicated via August 2009 and April 2010 SSOC's.  

In light of the foregoing, the Board concludes that the prior 
remand instructions have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in October 2004, and notice with respect to the effective-
date element of the claim, by a letter mailed in March 2006.  
Although the March 2006 letter pertaining to the effective-date 
element of the claim was provided after the initial adjudication 
of the claim, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the AMC readjudicated 
the Veteran's claim in August 2009 and April 2010 SSOC's.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded a VA audiological examination in 
November 2009.  The examination report reflects that the examiner 
interviewed and examined the Veteran, reviewed his claims folder, 
reviewed his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination report is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  He was afforded a personal hearing in 
August 2008.

Accordingly, the Board will proceed to a decision.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the law administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010). 

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran is claiming entitlement to service connection for a 
bilateral hearing loss disability, which he contends is due to 
his military service.  See, e.g., the Veteran's notice of 
disagreement dated March 2005.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is 
currently diagnosed with a bilateral hearing loss disability, as 
is evidenced by the report of the November 2009 VA audiological 
examination.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the service treatment 
records reveals no evidence of a bilateral hearing loss 
disability.  Although the Veteran noted hearing loss in his 
report of medical history dated in August 1970, his separation 
examination dated in August 1970 revealed no evidence of a 
bilateral hearing loss disability.  Indeed, audiological testing 
conducted upon the Veteran's separation examination demonstrated 
normal hearing bilaterally.  Further, the record does not reflect 
medical evidence showing any manifestations of bilateral hearing 
loss during the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).

With respect to in-service injury, the Veteran asserts that he 
was routinely exposed to excessive noise trauma while working as 
an aircraft repairman, which involved noise exposure from jet 
engines as well as maintaining the functioning of jet ejection 
seats and parachutes.  See the August 2008 Board hearing 
transcript, pgs. 4-7.  He also reported noise exposure from small 
arms fire, heavy artillery, mortars, grenades, helicopters, and 
aircraft engines.  See the November 2009 VA examination report.  
During the adjudication of a previous claim [which is not on 
appeal before the Board], the RO concluded that the Veteran did 
in fact experience in-service noise exposure based on the 
Veteran's military occupational specialty as an aircraft 
repairman.  For the purposes of this decision, the Board will 
also assume that the Veteran experienced noise exposure during 
service.  This is sufficient to satisfy Hickson element (2), in-
service injury.   

Turning to crucial Hickson element (3), medical nexus, the 
competent evidence demonstrates that the Veteran's currently 
diagnosed bilateral hearing loss disability is unrelated to his 
in-service noise exposure.  

Specifically, the November 2009 VA examiner considered the 
Veteran's military noise exposure working on aircraft ejection 
seats as well as noise from small arms fire, heavy artillery, 
mortars, grenades, helicopters, and aircraft engines.  Despite 
the Veteran's in-service noise exposure, the audiologist 
concluded that the Veteran's current hearing loss "is less 
likely as not due to noise exposure in the military."  The 
audiologist's rationale for her conclusion was based on a review 
of the Veteran's service treatment records which demonstrated 
hearing within normal limits and her determination that the 
Veteran's hearing loss did not manifest to a compensable degree 
of severity at the end of time in service or within the year 
after service.     

The November 2009 VA audiological examination report appears to 
have been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, the November 2009 VA examiner's opinion appears to 
be consistent with the Veteran's medical history, which is absent 
any symptomatology of a bilateral hearing loss disability for 
several years after service.  Further, in rendering the opinion, 
the VA examiner specifically considered the exit service 
examination which was within normal limits, and indicated that 
the in-service exposure to noise did not constitute a compensable 
shift.   

The Board notes that E.H., M.D., reported in an August 2008 
private medical opinion that "due to the exposure of being 
around Jet Aircraft Engines during his time in the military, [the 
Veteran] may have damage to his hearing."  However, the Court 
has held that medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Thus, the opinion rendered by Dr. E.H. is 
of no probative value in determining whether a medical nexus 
exists.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including difficulty 
hearing), has presented no clinical evidence of a nexus between 
his bilateral hearing loss disability and his military service.   
The Board finds that the Veteran as a lay person is not competent 
to associate any of his claimed symptoms to acoustic trauma 
during service.  That is, the Veteran is not competent to opine 
on matters such as the etiology of his current bilateral hearing 
loss disability.  Such opinion requires specific medical training 
and is beyond the competency of the Veteran or any other lay 
person.  In the absence of evidence indicating that the Veteran 
has the medical training to render medical opinions, the Board 
must find that his contention with regard to a medical nexus 
between his bilateral hearing loss disability and his military 
service to be of no probative value.  See also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent evidence of a 
medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had a bilateral hearing loss disability 
continually since service.  However, the first postservice 
evidence of complaint of, or treatment for, a bilateral hearing 
loss disability is dated in September 2004, when the RO received 
his claim for VA benefits.  This was more than thirty years after 
the Veteran left service in September 1970. 

While the Veteran is competent to report hearing loss over the 
years since service, the Board notes that a hearing loss 
disability was not indicated at the time of his service 
discharge.  As such, his August 1970 separation examination from 
service contradicts any current assertion that his current 
bilateral hearing loss disability was manifested during service.  
There is no competent medical evidence that the Veteran 
complained of or was treated for a bilateral hearing loss 
disability for many years after his separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].  The Board accordingly places no 
probative value on the assertions of the Veteran that there has 
been a continuity of symptomatology dating to service.  
Therefore, continuity of symptomatology after service is not 
demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral hearing loss disability.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


